Citation Nr: 0638590
Decision Date: 12/11/06	Archive Date: 01/31/07

Citation Nr: 0638590	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-21 663	)	DATE DEC 11 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis and chronic 
obstructive pulmonary disease (COPD) secondary to asbestos 
exposure.


REPRESENTATION

The veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

VACATUR

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board issued a decision on November 8, 2006, granting the 
veteran's claim for COPD, secondary to asbestos exposure.  
Later that month, the Board received notification that he had 
died in March 2006.  This was confirmed by a copy of the 
death certificate. 

Because of the death of the veteran, the Board did not have 
jurisdiction to adjudicate the claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).

Under the authority of 38 C.F.R.§ 20.904, the Board on its 
own motion vacates in its entirety the Board decision entered 
on November 8, 2006.  The Board will issue another decision 
under a separate cover formally dismissing the claim on 
appeal.


ORDER

Accordingly, the November 8, 2006, decision of the Board is 
hereby vacated.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0634668	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asbestosis and chronic 
obstructive pulmonary disease (COPD) secondary to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1951.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision of a special processing 
unit ("Tiger Team") at the RO in Cleveland, Ohio.

In January 2004, to support his claim, the veteran testified 
at a videoconference hearing at the RO in Huntington, West 
Virginia.  The undersigned Veterans Law Judge (VLJ) of the 
Board presided.

Later that year, in June 2004, the Board remanded this case 
to the RO for further development and consideration.


FINDINGS OF FACT

1.  It is just as likely as not the veteran was exposed to 
asbestos during service; he also is a former cigarette smoker 
- until quitting during the 1970s.

2.  There is competent medical evidence etiologically linking 
his current lung disorder (COPD) at least partly to that 
asbestos exposure in service, irrespective of his history of 
smoking.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
COPD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) and implementing 
regulations impose obligations on VA to provide claimants 
with notice and assistance in developing their claims for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.  

Factual Background

A review of the record shows the veteran served on active 
duty in the Navy from April 1948 to March 1951, including a 
tour aboard the USS Fort Marion, LSD 22, as a Boatswain's 
Mate, Third Class.  Service medical records do not disclose 
any complaints, clinical findings, or diagnosis of a chronic 
respiratory disability, and the veteran's physical 
examination for permanent disability retirement in February 
1954 included a chest X-ray that was negative.  

The post-service medical evidence includes copious private 
and VA treatment records dated from 2001 to 2005, which show 
treatment the veteran has received over time for various 
health problems including respiratory and pulmonary 
disorders.  Specific diagnoses included COPD, asbestos 
exposure, bronchitis, and emphysema.



VA X-rays of the veteran's chest taken in February and May 
2001 showed mild bilateral upper lobe pulmonary emphysema, 
mild to borderline cardiomegaly, apical pleural thickening 
bilaterally and were negative for acute congestive 
heart failure or pneumonia.   

In May 2001, the veteran was admitted to a VA hospital with a 
history of progressive shortness of breath and inadequate 
expectoration with occasional phlegm.  He reported using 
Zithromax, and upon completion of the medication, 
he developed shortness of breath.  He described a history of 
smoking for 30 years but reported that he had quit in 1970.  
During the course of his admission he underwent a pulmonary 
consultation for home oxygen evaluation which was 
subsequently approved.

In August 2001, the RO sent a request to the Navy Medical 
Liaison office to determine the likelihood of the veteran's 
exposure to asbestos.

A September 2001 response from the Navy Medical Liaison 
office at the National Personnel Records Center (NPRC) 
indicated there was no way of determining to what extent the 
veteran was exposed to asbestos during his Naval service.  
This office cited his occupation of Boatswain's Mate (BM) 
and determined the probability of exposure to asbestos was 
minimal; however, a definitive statement that he was or was 
not exposed could not be made.

Along with the response from the Navy Medical Liaison office 
a description of a BM was included.  Some of the 
responsibilities of a BM included deck seamanship, cargo 
handling, anchoring, mooring and towing, painting and 
preservation, among others.

In November 2001 the veteran was afforded a VA examination.  
The examiner noted that the veteran's claims file was 
reviewed prior to the examination.  The veteran reported that 
he was exposed to asbestos while stationed aboard a ship in 
service.  He reported there was a pipe located above his head 
where he slept and the pipe broke open and asbestos fell on 
him for approximately one and a half years.  


He complained of a productive cough with yellow sputum and 
indicated that after walking 50 feet he was short of breath.  
He used theophylline nebulizers as well as oxygen at home.  
He gave a medical history of hospitalization in May 2001 for 
respiratory problems.  The pertinent diagnosis was COPD, 
secondary to asbestosis and hypoxia secondary to COPD.

A November 2001 VA X-ray of the veteran's chest, performed in 
conjunction with the above VA examination, revealed 
prominence of the interstitial markings in both lungs but 
particularly in the right lung apex.  Also, the results of 
pulmonary function testing (PFT) showed good effort and 
cooperation on his part, and severe COPD.

A June 2003 VA CT Scan of the veteran's chest showed the 
possibility of several subtle bilateral pleural plaques 
suggestive of asbestos exposure.  Also noted on the CT scan 
was biapical irregular pleural parenchymal opacity likely 
representing scarring.  Additionally, PFT in June 2003 showed 
severe obstructive disease with hypoxia which improved with 
medication.   

During his January 2004 videoconference hearing, the veteran 
initially reported that he smoked for a period of 20 years 
and quit in 1978.  He explained that while he was in the Navy 
he came in direct contact with asbestos and wore asbestos 
gloves.  His heaviest exposure to asbestos was when he was 
performing his duties as a Boatswain's Mate.  Additionally, 
he reported exposure while he was sleeping in his bunk.  He 
clarified the report of the examiner in November 2001 and 
indicated that asbestos would seep through holes in the 
insulation around the stream pipes located above his bunk and 
subsequently fall onto his bunk.    

In compliance with the Board's June 2004 remand request, the 
veteran was afforded another VA examination in July 2005.  
The examiner noted the veteran's claims file was reviewed 
prior to the examination, as well as evidence from the 
National Library of Medicine website.  The veteran complained 
of a cough, dizziness, fatigue, orthopnea, shortness of 
breath, and syncope.  His current treatments included oxygen, 
theophylinne, albuterol, and impatropium.  The diagnosis 
was COPD.

Upon completion of the examination, the evaluating physician 
determined it was likely the veteran's smoking or exposure to 
asbestos in service contributed to his current lung disorder.  
But the examiner could not individually quantify which factor 
caused the current lung disorder.  To support his rationale, 
the examiner explained that the veteran quit smoking over 30 
years ago but was reportedly exposed to asbestos over 40 
years ago, hence both conditions can predispose a person to 
COPD.  The examiner continued discussing his rationale by 
defining COPD and concluded that a diagnosis of this 
condition is usually supported by a history of exposure and 
plural scarring noted on X-ray evidence, of which the veteran 
had both.

A CT scan of the veteran's chest was performed along with the 
above examination.  The scan revealed emphysema with some 
pulmonary parenchymal scarring and mild focal pleural 
thickening.  The findings were non-specific and no calcific 
pleural plaquing was seen.

To obtain further explanation and clarification of this 
opinion, the RO returned the veteran's claims file to the VA 
examiner who had conducted the July 2005 examination.  And he 
submitted an addendum statement in November 2005, explaining 
the veteran's respiratory condition is likely at least partly 
attributable to his asbestos exposure while in the military.  
The examiner indicated that, based on the veteran's history, 
the presence of X-ray scarring and the results of his VA 
examination, it was likely that asbestos exposure was a 
contributing factor in his current respiratory disorder.  
This examiner also commented that smoking was not the primary 
cause of the veteran's current lung condition.  Though he 
last smoked over 30 years ago, before that time he was 
exposed daily to asbestos fibers for over one year.  So the 
examiner concluded that the significant exposure to asbestos 
could not be taken for granted when evaluating the cause of 
the veteran's pulmonary disease.



Analysis

Service connection may be granted if the evidence 
demonstrates that current disability resulted from an injury 
or a disease incurred or aggravated in service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which he served, 
his military records, and all pertinent medical and lay 
evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the 
DVB Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The Court has held that VA must analyze claims of service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols established by these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 provides that inhalation 
of asbestos fibers can produce fibrosis and tumor, most 
commonly interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusion and 
fibrosis, and pleural plaques.  See M21-1, Part VI, para 
7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.



In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  

In this particular case at hand, the veteran's DD Form 214 
and the response from the Navy Medical Liaison office clearly 
establish that his primary military occupational specialty 
(MOS) during service was Boatswain's Mate.  And during his 
January 2004 videoconference hearing before the Board, the 
veteran gave very credible testimony regarding the 
circumstances surrounding his exposure to asbestos in service 
- noting that his heaviest exposure occurred while 
performing his duties as a Boatswain's Mate.  He also 
reported exposure while in his bunk onboard the ship he was 
stationed on.  Based on this evidence, the Board finds that 
the record is sufficient to establish that he was exposed to 
asbestos during service, as it is just as likely as not this 
occurred.

The veteran also has been diagnosed as having a lung 
disability consistent with exposure to asbestos.  See M21-1, 
Part VI, para 7.21(a).  And two VA physicians have 
etiologically linked this lung disability to asbestos 
exposure, irrespective of his history of cigarette smoking 
that reportedly ended many years ago, sometime during the 
1970s.  Certainly then, resolving all reasonable doubt in his 
favor, it is just as likely as not his current lung disorder 
(COPD) is a result of that exposure.  So his claim must be 
granted.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for COPD, secondary to 
asbestos exposure, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


